IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,119-01


                          EX PARTE MOISES RENTERIA, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 38,802-A IN THE 188TH DISTRICT COURT
                                FROM GREGG COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and indecency with a child and sentenced to life imprisonment and twenty years’

imprisonment, respectively.

        Applicant contends that he was deprived of his right to appeal the convictions through no

fault of his own.

        The trial court has determined that applicant was denied the opportunity to appeal his
                                                                                                     2

convictions through no fault of his own. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).

We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment

of conviction in Cause No. 38,802-A Counts I & II from the 188th District Court of Gregg County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of

this opinion, the trial court shall determine whether Applicant is indigent. If Applicant is indigent

and wishes to be represented by counsel, the trial court shall immediately appoint an attorney to

represent Applicant on direct appeal. All time limits shall be calculated as if the sentence had been

imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: May 20, 2015
Do not publish